Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
                                            DETAILED ACTION 
Response to Amendment
2.	Applicant’s amendments filed 4/14/2022 to claims are accepted and entered. In this amendment, claims 1 and 6-8 have been amended. In response, the 112 and prior art rejections are withdrawn.   
Allowable Subject Matter 
3.	Claims 1-11 are allowed.
 	The following is an examiner’s statement of reason for allowance:  
The prior art of record Yeh discloses an electric motor system includes an electric motor comprising a stator with winding and a rotor configured to operate a motor speed, the stator’s winding temperature is estimated based on motor speed and a coolant.
The prior of record Gao discloses an induction motor having a rotor and a stator, an overload protection connected to track temperature the stator winding temperature of the motor to prevent overheat.
	The prior art of record Kazuhiro discloses an electric motor controller includes a first winding temperature calculation when the motor is activated and a second winding temperature calculation when the motor is deactivated, and correct the winding temperature or interrupting drive power supplied to the motor.
 	However, none of the above prior arts in individual nor in combination that
teaches or suggests “calculates the stator-related parameters on the falling transition to decide the stator temperature characteristic model, and calculates the winding-related parameters on the rising transition and the decided stator temperature characteristic model to decide the winding temperature characteristic model, wherein the winding-related parameters comprise a heat resistance and a heat time constant, the heat resistance is a parameter that represents the amount of temperature rise per thermal amount generated in a unit time, and the heat time constant is a parameter representing a degree of responsiveness to a change in the temperature of the winding, and wherein the winding temperature characteristic model for calculating temperature characteristics of the winding when thermal influences of the stator are excluded from the motor, the winding temperature characteristic model is decided based on the decided stator temperature characteristic model and the winding-related parameters” as recited in all independent claims and with all other limitations in the claims and defined by applicant.  
Each of dependent claims depends upon one of the above and thus is allowable for at least the same reasons.  

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-
7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNDA DINH/Examiner, Art Unit 2865      

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863